NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                 MATTHEW CURRY,
                  Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2019-1486
                ______________________

   Appeal from the United States Court of Federal Claims
in No. 1:18-cv-01363-MMS, Chief Judge Margaret M.
Sweeney.
                ______________________

                Decided: October 7, 2019
                ______________________

   MATTHEW CURRY, Washington, DC, pro se.

    DELISA SANCHEZ, Commercial Litigation Branch, Civil
Division, United States Department of Justice, Washing-
ton, DC, for defendant-appellee. Also represented by
JOSEPH H. HUNT, REGINALD THOMAS BLADES, JR., ROBERT
EDWARD KIRSCHMAN, JR.
                 ______________________

  Before LOURIE, MAYER, and TARANTO, Circuit Judges.
2                                    CURRY v. UNITED STATES




PER CURIAM.
    Matthew Curry appeals from the decision of the United
States Court of Federal Claims (the “Claims Court”) deny-
ing a motion for reconsideration of a judgment dismissing
his complaint for lack of subject matter jurisdiction and for
failure to state a claim upon which relief may be granted.
See Curry v. United States, No. 1:18-cv-01363, slip op. at 4–
5 (Fed. Cl. Dec. 13, 2018) (“Decision”). Because the Claims
Court did not err in its dismissal and subsequent denial of
reconsideration, we affirm.
                       BACKGROUND
    Curry filed a complaint and summons in the Twenty-
First Judicial Circuit in Kankakee County, Illinois, naming
the Illinois State Department of Law, the City of Kankakee
Police Department, and Officers Jeffrey S. Voss and Todd
Koerner as defendants. See Compl. Ex. A, Curry v. United
States, No. 1:18-cv-01363 (Fed. Cl. Sept. 5, 2018), ECF No.
1. Curry then filed two motions for summary judgment as
well as two petitions. See id. Exs. E, F. On October 18,
2017, the defendants filed a motion to strike and/or dis-
miss. See id. Ex. E. Curry then filed a petition for injunc-
tive relief. See id. Ex. G. Officers Voss and Koerner then
removed the case to the United States District Court for
the Central District of Illinois. See id. Ex. E.
     Following this series of events, Curry filed a complaint
in the Claims Court attaching as exhibits the various fil-
ings from the Illinois case, followed by a motion that the
Claims Court determined “appear[ed] to request a finding
of contempt against an unspecified party.” See generally
id.; Motion, Curry v. United States, No. 1:18-cv-01363 (Fed.
Cl. Sept. 13, 2018), ECF No. 9. The government filed a mo-
tion to dismiss under Rules of the United States Court of
Federal Claims (“RCFC”) 12(b)(1) and 12(b)(6), which the
Claims Court granted. First, it determined that it did not
have jurisdiction to adjudicate claims against parties other
than the United States, see 28 U.S.C. § 1491(a)(1), or to
CURRY v. UNITED STATES                                     3



adjudicate civil actions under 28 U.S.C. § 1332. Decision,
slip op. at 4. Second, the Claims Court determined that the
complaint failed to allege a violation of any statute or con-
tract that mandates compensation by the United States.
Id. Finally, the Claims Court determined that it does not
have jurisdiction to adjudicate violations of the Adminis-
trative Procedure Act or claims founded on state law. Id.
at 4–5. The court then dismissed the complaint for lack of
jurisdiction and denied Curry’s motion filed September 13,
2018 as moot. Id. at 5.
    The Claims Court also denied Curry’s motion for recon-
sideration, determining that Curry had not “advanced any
basis” for the court to grant his motion. See Order Denying
Motion for Reconsideration at 4, Curry v. United States,
No. 1:18-cv-01363 (Fed. Cl. Jan. 30, 2019), ECF No. 20.
The court addressed Curry’s additional claims under 42
U.S.C. § 1983 (the “Civil Rights Act”), the Federal Tort
Claims Act, and the Due Process Clause of the Fifth
Amendment and determined that it lacked jurisdiction
over all of those claims. Id. at 3–4.
    Curry appealed. We have jurisdiction under 28 U.S.C.
§ 1295(a)(3).
                         DISCUSSION
    We review de novo dismissals by the Claims Court for
lack of jurisdiction. Frazer v. United States, 288 F.3d 1347,
1351 (Fed. Cir. 2002). A plaintiff bears the burden of es-
tablishing jurisdiction by a preponderance of the evidence,
Taylor v. United States, 303 F.3d 1357, 1359 (Fed. Cir.
2002), and the leniency afforded to pro se litigants with re-
spect to mere formalities does not relieve them of jurisdic-
tional requirements, Kelley v. Sec’y, U.S. Dep’t of Labor,
812 F.2d 1378, 1380 (Fed. Cir. 1987).
    Curry recites numerous statutes and case law in his
appeal brief; however, he does not appear to explain why
the Claims Court erred in dismissing his complaint for lack
4                                     CURRY v. UNITED STATES




of subject matter jurisdiction or for failure to state a claim
upon which relief may be granted.
    The government responds that the Claims Court
properly dismissed the complaint for lack of jurisdiction.
The government contends that, although the complaint
cites the Tucker Act, it does not set forth any factual alle-
gations that could be construed as a violation of the money-
mandating constitutional provision. To the extent that any
of the claims sound in tort, such as “wrongfully assigning
him to [a] facility,” S.A. 14–15, the government argues that
it would be outside of the Claims Court’s subject matter ju-
risdiction. The government further argues that the Claims
Court lacks jurisdiction over civil suits under 28 U.S.C.
§ 1332, which confers original jurisdiction to district
courts. Finally, the government asserts that the Claims
Court does not have jurisdiction to hear any claims against
states, localities, state and local government officials, state
courts, state prisons, or state employees.
    We agree with the government that the Claims Court
properly dismissed Curry’s complaint for lack of subject
matter jurisdiction. The Tucker Act provides the Claims
Court with jurisdiction over claims “against the United
States founded either upon the Constitution, or any Act of
Congress or any regulation of an executive department, or
upon any express or implied contract with the United
States, or for liquidated or unliquidated damages in cases
not sounding in tort.” 28 U.S.C. § 1491(a)(1) (emphases
added).
    The Claims Court correctly determined that it did not
have jurisdiction to adjudicate claims against parties other
than the United States. See § 1491(a)(1). The Claims
Court also lacks jurisdiction to adjudicate civil actions un-
der 28 U.S.C. § 1332, which confers original jurisdiction to
district courts. To the extent that Curry is seeking to name
as defendants the Illinois State Department of Law, the
City of Kankakee Police Department, and Officers Voss
CURRY v. UNITED STATES                                     5



and Koerner, the Claims Court lacks jurisdiction to hear
those claims. See Trevino v. United States, 557 F. App’x
995, 998 (Fed. Cir. 2014). And to the extent that Curry is
suing the Officers in their personal capacities, the Claims
Court also lacks jurisdiction to hear those claims. See
Brown v. United States, 105 F.3d 621, 624 (Fed. Cir. 1997)
    The Claims Court also correctly determined that it
lacks jurisdiction to adjudicate cases that sound in tort.
See Rick’s Mushroom Serv., Inc. v. United States, 521 F.3d
1338, 1343 (Fed. Cir. 2008). It also lacks jurisdiction over
claims alleging violations of the Administrative Procedure
Act, see Martinez v. United States, 333 F.3d 1295, 1313
(Fed. Cir. 2003), the Civil Rights Act, see Marlin v. United
States, 63 Fed. Cl. 475, 476 (2005), the Federal Tort Claims
Act, see Wood v. United States, 961 F.2d 195, 197 (Fed. Cir.
1992), and the Due Process Clause of the Fifth Amend-
ment, see LeBlanc v. United States, 50 F.3d 1025, 1028
(Fed. Cir. 1995).
     We also agree with the government that the Claims
Court also correctly determined that the complaint failed
to state a claim upon which relief may be granted as it does
not allege any violation of a statute or contract that man-
dates compensation by the United States. See United
States v. Navajo Nation, 556 U.S. 287, 290 (2009). Accord-
ingly, the Claims Court did not err in dismissing the com-
plaint.
    Curry has also filed motions in this case for an order to
retain the record and for an extraordinary writ. Because
they present new arguments not raised below and request
relief that this court cannot provide, the motions are de-
nied.
                         CONCLUSION
    We have considered Curry’s remaining arguments but
find them unpersuasive. For the foregoing reasons, we af-
firm the Claims Court’s dismissal of this case.
6                          CURRY v. UNITED STATES




                AFFIRMED
                  COSTS
    No costs.